Filed 10/19/21 P. v. Haywood CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B303696
                                                                         (Super. Ct. No. 2019010606)
     Plaintiff and Respondent,                                                (Ventura County)

v.

RUFUS MAXIMILLION HAYWOOD,

     Defendant and Appellant.


      Ruwefus Maximillion Haywood appeals a judgment
following conviction of felony infliction of injury upon a person
with whom he was in a dating relationship, and misdemeanor
disobedience of a court order, with a finding that he was on bail
at the time he committed the offenses. (Pen. Code, §§ 273.5,
subd. (a), 166, subd. (a)(4), 12022.1, subd. (b).)1 We affirm.
      This appeal involves Haywood’s acts of domestic violence
committed against his girlfriend, C.A., in the early morning


       All further statutory references are to the Penal Code
         1

unless otherwise stated.
hours of March 30, 2019, and his later violation of an emergency
protective order. At trial, C.A. recanted the allegations and
testified that she had fabricated them. The jury nevertheless
convicted Haywood. He now appeals and raises issues of asserted
juror misconduct and erroneous admission of prior acts of
domestic violence.
            FACTUAL AND PROCEDURAL HISTORY
       On March 30, 2019, Oxnard Police Officer Jeffrey Ramirez
responded to a domestic violence call on Brianna Circle in
Oxnard. He interviewed C.A. who reported that Haywood had
struck her in the face and placed his hands on her neck. Ramirez
saw that C.A.’s face was red and swollen and that she was
emotional. C.A. stated that Haywood left the residence in her
truck. She added that she wanted him to leave her alone and not
return because she could not “deal with it anymore.” Ramirez
videotaped the interview. At trial, the prosecutor played the
recording.
       Ramirez encouraged C.A. to obtain a medical evaluation
from paramedics. The paramedics arrived and evaluated C.A.
They advised her to visit the hospital for further evaluation. C.A.
declined to accompany them to the hospital, but her daughter-in-
law drove her there.
       Prior to C.A. leaving the residence for the hospital, Ramirez
interviewed her again. She said that she was asleep when
Haywood returned home in the early morning. He touched her
sexually, but she wanted to sleep and discouraged him. Haywood
became angry and cursed at her. C.A. became angry in return
and Haywood responded by striking her and twice grabbing her
neck. C.A. complained that her face hurt. This interview was
also videotaped and the recording played at trial.




                                 2
       Later that morning, Ramirez arrested Haywood at C.A.’s
residence. In a videotaped interview, Ramirez questioned
Haywood about the domestic violence against C.A. Haywood had
no recollection of the incident. Ramirez sensed an odor of alcohol
on Haywood, who volunteered that he also consumed pain
medication for chronic pain.
       At C.A.’s request, Ramirez obtained an emergency
protective order on her behalf and served Haywood. He also
advised Haywood that he could not contact C.A., including by
telephone.
       Ramirez then visited the hospital to provide C.A. a copy of
the protective order. There, Haywood telephoned C.A. Ramirez
advised C.A. that she was not obligated to accept the call, but if
she did, Haywood would be charged with violating the protective
order. C.A. accepted the call and, at Ramirez’s request, she
placed Haywood on speaker-phone. Ramirez recorded the
conversation which was played at trial. During the conversation,
Haywood stated that he had been intoxicated and had no memory
of the incident.
       Approximately 10 days later, C.A. informed the Ventura
County District Attorney that she did not wish to proceed with
the charges against Haywood. She stated that she had fabricated
the allegations in anger because Haywood spent the evening
drinking with a friend. On May 1, 2019, C.A. asked that the
emergency protective order be removed. It was then removed at
her request.
       At trial, C.A. recanted her complaints against Haywood
and stated that “[e]verything [she] said to the officer was a lie.”
She testified that Haywood’s paramour attacked her and caused
the injuries to her face and neck. C.A. claimed that Ramirez




                                 3
forced her to obtain medical attention and directed her to answer
Haywood’s telephone call at the hospital. C.A. also explained
that during the call, she informed Haywood that he had struck
her because she was angry with him.
       The jury convicted Haywood of the felony domestic violence
count and the misdemeanor disobedience of a court order count,
and found that he committed the offenses while on bail.
(§§ 273.5, subd. (a), 166, subd. (a)(4), 12022.1, subd. (b).) The
trial court sentenced Haywood to a six-year prison term,
including a two-year term for the on-bail enhancement. The
court ordered Haywood to pay victim restitution and awarded
him 48 days of presentence custody credit. The court found
Haywood had no financial ability to pay fines and fees.
       Over defense objection on grounds of Evidence Code section
352 and due process of law, the trial court permitted evidence of
Haywood’s three convictions for domestic violence: a 1991
misdemeanor conviction, a 2009 felony conviction (based upon
2008 act), and a 2012 felony conviction. The convictions were
obtained in different counties and concerned different victims.
The court admitted evidence of the convictions, not the
underlying conduct, pursuant to Evidence Code section 1109.
       Haywood appeals and contends that the trial court erred
by: 1) not inquiring into asserted juror misconduct, and 2)
admitting evidence of his three prior domestic violence
convictions (§ 273.5; Evid. Code, § 1109). He asserts that the
errors denied him due process of law and a fair trial pursuant to
the federal and state constitutions.




                                4
                           DISCUSSION
                                  I.
       Haywood argues that the trial court abused its discretion
and violated his constitutional rights by not investigating
asserted juror misconduct during deliberations. He asserts that
the error is prejudicial and requires reversal.
       On the morning of the second day of jury deliberations,
Juror No. 10 submitted this note to the trial court: “[D]uring
deliberations on Friday I heard a juror I believe she is Juror #6
say ‘I knew as soon as I heard the date 3/30 what happened’ then
she stated her position on the case. (I will leave out her position.)
My concern is that despite your instruction at every break and
recess, she had already formed [an] opinion without having all
evidence[.]”2 The court then discussed the note with counsel and
indicated that “the more cautious approach” would be to
reinstruct the jurors to keep an open mind and deliberate with
other jurors. Haywood responded that the matter was serious,
the remaining jurors should be questioned, Juror No. 10 should
be questioned, and Juror No. 6 replaced. After a brief recess, the
court decided to reinstruct with CALCRIM No. 3550 [“Pre-
Deliberation Instructions”] regarding the duty to deliberate, an
open mind, and the exchange of thoughts and ideas. The court
also instructed that it was to be informed regarding any juror
unable to follow the law. Haywood then responded to the court
that Juror No. 6 represented during voir dire that she had a
friend employed by District Attorney Totten as a secretary or
executive assistant and that Juror No. 6 may be receiving
extraneous information regarding the prosecution. The court

      2The jurors deliberated approximately one and one-half
hours on Friday.



                                  5
acknowledged Haywood’s comments but stated that it would not
change its ruling.
       The trial court may remove any juror who is unable to
perform his or her duty. (§ 1089 [trial court may remove a juror
if the juror “upon . . . good cause shown to the court is found to be
unable to perform his or her duty”].) The court must not intrude
too deeply into the jury’s deliberative process, however, to avoid
invading the sanctity of the deliberations or coercing
deliberations. (People v. Fuiava (2012) 53 Cal.4th 622, 710.) Not
every report of juror conduct requires an investigation by the
court. (People v. Cleveland (2001) 25 Cal.4th 466, 478.) A
hearing is required only where the court possesses information
which, if proven true, would constitute good cause to doubt a
juror’s ability to perform his or her duties and justify removal
from the case. (People v. Ray (1996) 13 Cal.4th 313, 343-344.)
Before conducting an investigation into allegations of juror
misconduct, it is often appropriate to reinstruct the jury and
return them to deliberations. (Cleveland, at p. 480.) “ ‘The
specific procedures to follow in investigating an allegation of juror
misconduct are generally a matter for the trial court’s
discretion.’ ” (People v. Johnsten (2021) 10 Cal.5th 1116, 1170.)
       The trial court did not abuse its discretion by reinstructing
the jury and not conducting an investigation. Contrary to
Haywood’s speculation and suspicion, Juror No. 6’s reference to
the date “3/30” did not reasonably suggest that she was
considering or relying upon extrinsic evidence relayed by a friend
in the District Attorney’s office. Trial in this prosecution
occurred seven months following the alleged domestic violence
against C.A. committed on March 30. The domestic violence,
although serious and frightening to C.A., was unlikely to have




                                 6
captured the public’s interest or memory. The most reasonable
inference from this ambiguous reference is that Juror No. 6 was
referring to the first words of the prosecutor’s opening statement
announcing the day that the charged offenses were committed.
        Moreover, Juror No. 6’s statement was made during
deliberations and referred to her previous state of mind during
trial. It did not indicate an intention to ignore the rest of the
trial, including evidence, argument, instructions, or the views of
other jurors. (People v. Allen and Johnson (2011) 53 Cal.4th 60,
73.) “The reality that a juror may hold an opinion at the outset of
deliberation is . . . reflective of human nature.” (Id. at p. 75,
citation omitted.) Juror No. 10’s note did not indicate that Juror
No. 6 did not maintain an open mind, consider the evidence, or
refuse to deliberate. The trial court appropriately reinstructed
the jurors and directed them to inform it if other jurors were not
following the law. As no further complaint ensued, the court was
not required to conduct an investigation. (People v. Burgener
(2003) 29 Cal.4th 833, 878-879.) There was no juror misconduct
and an investigation was not required.
                                    II.3
        Haywood contends that the trial court abused its discretion
by admitting evidence of his 1991, 2009, and 2012 domestic
violence convictions. Specifically, he asserts that two convictions
were remote in time and the three convictions considered
together (18-year span) did not establish a frequent or unbroken
pattern of domestic violence. Haywood adds that the evidence
was unduly prejudicial and cumulative pursuant to section 352.
He asserts that the error was prejudicial, characterizing the

      All statutory references in part II refer to the Evidence
      3

Code unless stated otherwise.



                                 7
prosecution as “close” and pointing out that the prosecutor
frequently commented upon the prior convictions during opening
argument and summation.
      The trial court held a hearing regarding the prosecutor’s
motion to introduce domestic violence propensity evidence. The
court decided to allow evidence of Haywood’s three prior domestic
violence convictions, but not the underlying conduct of the
convictions or another 13 uncharged acts of violence committed
between 2009 and 2017. In ruling, the court explained that
evidence of the underlying conduct was too prejudicial and that
evidence of the 13 uncharged acts would necessitate an undue
consumption of time.4 The court also rejected the argument of
remoteness of the oldest (1991) misdemeanor conviction
reasoning that it demonstrated an overall pattern of behavior by
Haywood.
      Section 1109 applies to evidence establishing that a
defendant accused of an offense involving domestic violence has
committed other domestic violence. (People v. Baker (2021) 10
Cal.5th 1044, 1089.) By this statute, the Legislature has
determined that recidivist conduct of domestic violence is
probative because of its repetitive nature. (People v. Brown
(2000) 77 Cal.App.4th 1324, 1334.) Moreover, the language of the
statute does not require “a [temporal] pattern” of domestic
violence. (People v. Thomas (2021) 63 Cal.App.5th 612, 629 [case
law affirms admission of remote evidence where evidence was
similar to charged offense].)



      4 There also was a pending prosecution in another county
against Haywood for acts of domestic violence against a different
victim, A.J.



                                8
       Although evidence of past domestic violence is
presumptively admissible, section 1109, subdivision (e)
establishes the opposite presumption for evidence that is more
than 10 years old. That evidence is presumptively inadmissible
unless the trial court determines that the admission of this
evidence is in the interest of justice. (People v. Thomas, supra, 63
Cal.App.5th 612, 628.)
       Section 1109 propensity evidence applies, however, only if
it is not inadmissible pursuant to section 352. (People v. Baker,
supra, 10 Cal.5th 1044, 1089.) Section 352 requires that the
probative value of the evidence must be balanced against four
factors: 1) the inflammatory nature of the prior conduct; 2) the
possibility of confusion of issues; 3) the remoteness in time of the
prior offenses; and 4) the amount of time involved introducing
and refuting the evidence of prior offenses. (People v. Thomas,
supra, 63 Cal.App.5th 612, 630.) The principal factor affecting
the probative value of prior domestic violence is its similarity to
the charged offense. (People v. Johnson (2010) 185 Cal.App.4th
520, 531.) We review the trial court’s decision to admit or exclude
propensity evidence for an abuse of discretion. (Thomas, at
p. 626.)
       The trial court did not abuse its discretion by admitting
evidence of the three convictions, although two of them rested
upon acts committed more than 10 years prior. (§ 1109, subd. (e);
People v. Culbert (2013) 218 Cal.App.4th 184, 192-193 [affirming
admission of evidence of domestic violence committed 11 years
prior to charged offense].) Haywood’s argument of remoteness is
enabled by the court’s exclusion of the frequent uncharged
domestic violence conduct committed between 2009 and 2017, an
obvious pattern of behavior. The court’s ruling rested upon




                                 9
express recognition of section 1109, subdivision (e), section 352,
and a careful balancing of probative value versus prejudice and
undue consumption of time. The court found the three prior
convictions probative and excluded evidence of the underlying
conduct, thereby minimizing undue prejudice to Haywood.
Moreover, the evidence rested upon convictions of Penal Code
section 273.5, subdivision (a), not uncharged acts. Section 1108
does not require that the prior acts of domestic violence be
against the same victim nor does the statute require “a pattern”
defined by specific time periods. The trial court’s ruling was
reasonable and Haywood has not met his burden of establishing
an abuse of discretion.
      We do not consider Haywood’s contention that the
prosecutor committed misconduct during summation by referring
to Haywood’s abuse of “women.” The topic of gender was not in
evidence. Haywood forfeited this contention by failing to object.
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:



             PERREN, J.



             TANGEMAN, J.




                                10
                    Ryan J. Wright, Judge

               Superior Court County of Ventura

                ______________________________

      Nancy Wechsler, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Xavier Becerra, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Michael R. Johnsen and
Charles S. Lee, Deputy Attorneys General, for Plaintiff and
Respondent.




                              11